internal_revenue_service number release date index number - ---------------------------- --------------------------- ---------------------------------- in re --------------------------------------- ----------------------- - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-146136-05 date february decedent ------------------------ legend spouse ----------------------- child --------------------------------- child ------------------------------- date ------------------------------- trust ---------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------- marital trust --------------------------------------- ------------------------------------------- court ------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- date -------------------------- state statute ---------------------------------------------- state statute ---------------------------------------------- x --------- y --------- company ---------------------------------------------------- state ------------- dear ----------------- this is in response to your letter dated date and subsequent correspondence submitted on your behalf requesting rulings regarding the federal gift plr-146136-05 and income_tax consequences of the division of a_trust and distribution of trust assets as described below facts the facts submitted and representations made are as follows decedent died on date survived by spouse child and child during decedent’s lifetime decedent and spouse created and funded a revocable_trust trust naming themselves as co-trustees upon the death of either spouse the survivor is to serve as sole trustee in article fourth of her will decedent bequeathed the residue of her estate to trust article of trust provides that at the death of the first spouse to die the deceased spouse's testamentary bequests to trust shall be added to trust and then trust shall be divided into trusts the survivor's trust the exemption trust and the marital trust the survivor's trust shall contain the surviving spouse's one-half interest in community_property and separate_property this trust remains revocable by the surviving_spouse and at that spouse’s death shall be distributed in accordance with that spouse’s general_power_of_appointment the exemption trust shall consist of a pecuniary amount determined under a formula of the trust assets attributable to contributions by the deceased spouse the marital trust shall consist of the balance of such assets the trustee shall pay to the surviving_spouse for life in monthly installments the net_income of the marital trust if such income payments are deemed insufficient a special trustee who is the individual named as successor trustee and in any event cannot be the surviving_spouse may pay the surviving_spouse principal from the marital trust as the special trustee deems necessary for the proper care maintenance and support of the surviving_spouse during any period of illness or other want or necessity and the maintenance of the surviving_spouse in the manner of living to which that spouse was accustomed at the date of the execution of trust at the surviving_spouse s death the trustee shall add the balance of the marital trust to the exemption trust and shall divide the exemption trust into equal shares for the living children of decedent and spouse and for any deceased child with issue surviving each share shall be held and administered as a separate trust the trustee of a separate trust for a living child under the age of shall pay to or apply for the benefit of each child in monthly or other convenient installments so much of the net_income of his or her trust up to the whole thereof as the trustee in its discretion deems advisable for the child's proper care support maintenance and education the trustee shall pay all of the net_income to a child age or older and principal for the child's proper care support maintenance and education in such amounts as the trustee in its discretion deems advisable principal will be distributed to a child at age at age and the balance at age the share of a child who dies before receiving the child’s entire share will be held for the child’s issue or if none added to the share for trustors’ other living children plr-146136-05 section dollar_figure of trust provides a restraint on transfers as follows except as otherwise expressly provided in this declaration no beneficiary of any trust provided for in this declaration shall have any right power or authority to alienate encumber or hypothecate his or her interest in the principal or income of such trust in any manner nor shall such interest of any beneficiary be subject_to claims of his or her creditors or liable to attachment execution or other process of law section dollar_figure permits non-prorata funding as follows on any division of the assets of the trust estate into shares or partial shares and on any final or partial_distribution of the assets of the trust estate or any trust provided for in this declaration the trustee in its absolute discretion may divide and distribute such assets in_kind may divide or distribute undivided interests in such assets or may sell all or any part of such assets and make division or distribution in cash or partly in cash and partly in_kind the decision of the trustee either prior to or on any division or distribution of such assets as to what constitutes a proper division of such assets of the trust estate or a_trust provided for in this declaration shall be binding on all persons in any manner interested in any trust provided for in this declaration the income_tax bases of assets allocated or distributed non-prorata need not be equivalent and may vary to a greater or lesser amount determined by the trustee in his discretion and no adjustment need be made to compensate for any difference in bases decedent s federal estate_tax_return form_706 united_states estate and generation-skipping_transfer_tax return was timely filed on schedule m of the return the executor elected to treat trust assets passing to the marital trust as qualified_terminable_interest_property qtip child died without issue approximately two years after decedent’s death spouse is the trustee and the income_beneficiary of marital trust and child currently aged is the only living contingent_remainder beneficiary child has no issue on date spouse as trustee of marital trust petitioned court for an order modifying marital trust pursuant to state statute by dividing the trust into two trusts marital trust a and marital trust b and modifying marital trust b pursuant to state statute by terminating that trust and distributing the assets the petition states that marital trust a will hold three-quarters of the assets of marital trust and marital trust b will hold one-quarter of the assets the assets will be divided between the two trusts on a non-prorata basis after marital trust is divided into marital trusts a and b marital trust b will be terminated upon the termination spouse and child will receive the actuarial present values of their respective interests in marital trust b accordingly plr-146136-05 child will receive x of the assets of marital trust b and spouse will receive y of the assets state statute relates to the division of trusts it provides as follows on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries state statute relates to the modification or termination of a_trust due to changed circumstances it provides as follows a on petition by a trustee or beneficiary the court may modify the administrative or dispositive provisions of the trust or terminate the trust if owing to circumstances not known to the settlor and not anticipated by the settlor the continuation of the trust under its terms would defeat or substantially impair the accomplishment of the purposes of the trust in this case if necessary to carry out the purposes of the trust the court may order the trustee to do acts that are not authorized or are forbidden by the trust instrument b the court shall consider a_trust provision restraining transfer of the beneficiary s interest as a factor in making its decision whether to modify or terminate the trust but the court is not precluded from exercising its discretion to modify or terminate the trust solely because of a restraint on transfer in proceedings connected with the petition to court spouse alleged that child has health complications child submitted an affidavit explaining these health matters it is represented that marital trust currently holds marketable_securities cash and stock in a closely-held corporation company it is further represented that upon the division of marital trust into marital trusts a and b marital trust a will hold all of the stock in company and marital trust b will hold only marketable_securities and cash you have asked that we rule as follows the division of the marital trust into marital trust a and marital trust b by court on a non-prorata basis will not be a recognition event for income_tax purposes the termination of marital trust b and the distribution of its assets to the remainder and life beneficiaries based on the actuarial present values of their plr-146136-05 respective interests in marital trust b will not be an income_recognition event for marital trust b upon termination of marital trust b and the distribution of its assets to the remainder and life beneficiaries based on the actuarial present values of their respective interests in marital trust b the beneficiaries will receive carry-over basis for income_tax purposes on assets received from marital trust b the division of the marital trust into marital trust a and marital trust b by court on a non-prorata basis will not disqualify the marital trust or marital trust a and marital trust b as qtip trusts the termination of marital trust b will result in a gift under sec_2519 of the internal_revenue_code by the surviving_spouse to the remainder beneficiary in the amount of the entire fair_market_value of the assets in marital trust b determined on the date of the disposition less the value of the qualifying_income interest in the assets in marital trust b on the date of the disposition after the division of the marital trust into marital trust a and marital trust b the subsequent termination of marital trust b will not cause marital trust a to fail to be qualified as qualified_terminable_interest_property qtip under sec_2056 sec_661 provides that in any taxable_year a deduction is allowed in law and analysis ruling sec_1 computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is sec_662 provides that there shall be included in the gross_income of a sec_1001 provides that the amount_realized from the sale or other sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income means all income from whatever source plr-146136-05 beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year if the sum of a the amount of income_for_the_taxable_year_required_to_be_distributed_currently to all beneficiaries and b all other_amounts properly paid credited or required to be distributed to all beneficiaries exceeds the dni of the estate_or_trust then in lieu of the amount provided in the preceding sentence there shall be included in the gross_income of the beneficiary an amount which bears the same ratio to dni reduced by the amounts specified in a as the other_amounts properly paid credited or required to be distributed to the beneficiary bear to the other_amounts properly paid credited or required to be distributed to all beneficiaries derived sec_61 provides that gross_income includes gains derived from dealings in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized disposition of property shall be the sum of any money received plus the fair_market_value of the property entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained stock under a partition action provided for by state law to compel the issuance of separate stock certificates is not a sale_or_exchange likewise the conversion of a joint_tenancy in stock into a tenancy_in_common in order to extinguish the survivorship feature is a nontaxable_transaction because the right of the property owners to partition is an inherent ownership right each party possessed under applicable state law mutual agreement requested that the trustee distribute all of the trust corpus consisting of notes to one of the beneficiaries and all of the trust corpus consisting of common_stock to the other beneficiary the trust instrument as well as local law was silent revrul_56_437 1956_2_cb_507 holds that the severance of a joint_tenancy in revrul_69_486 1969_2_cb_159 involved two beneficiaries of a_trust who by sec_1001 provides that except as otherwise provided in subtitle a the the present case is distinguishable from revrul_69_486 because the trust plr-146136-05 regarding whether the trustee had the authority to make such a non-prorata distribution_of_property in_kind because the trustee was not specifically authorized to make an allocation of specific property in_kind the beneficiaries were treated as having an absolute right to a ratable in-kind distribution revrul_69_486 treated the beneficiaries as receiving the notes and common_stock prorata followed by an exchange between the beneficiaries giving all of the common_stock to one and all of the notes to the other since in substance an exchange between the beneficiaries was deemed to occur revrul_69_486 held that the beneficiaries recognized gain under sec_1001 and sec_1002 instrument allows for non-prorata distributions also the two trusts will have identical terms to those set forth in the trust instrument and the rights of the beneficiaries to trust assets remain unchanged accordingly based on the facts submitted and representations made we conclude that the proposed division of marital trust into marital trust a and marital trust b on a non-prorata basis will not constitute a distribution under sec_661 and the proposed division will not result in the realization by marital trust marital trust a marital trust b or by any beneficiary of any of these trusts of any income under sec_662 in addition the proposed division of marital trust into marital trust a and marital trust b will not constitute a taxable disposition of trust assets for federal_income_tax purposes and the trusts and beneficiaries will not realize gain under sec_1001 as a result of the division if under local law the trustee is authorized to terminate marital trust b and distribute its assets to the remainder and life beneficiaries the proposed termination and distribution will be by operation of law and will not be a sale_or_other_disposition with respect to marital trust b thus based upon the facts submitted and the representations made and assuming the transaction is effectuated substantially as described we conclude that the termination and distribution will not be an income_recognition event for marital trust b under sec_1001 further we conclude that the termination of marital trust b and the distribution of its property to spouse and child is not a distribution described in sec_1_661_a_-2 and therefore does not result in the realization of gain_or_loss by marital trust b ruling beneficiary in a distribution from an estate_or_trust shall be a the adjusted_basis of such property in the hands of the estate_or_trust immediately before the distribution adjusted for b any gain_or_loss recognized to the estate_or_trust on the distribution than cash the amount taken into account under sec_661 and sec_662 shall be the lesser_of a the basis of such property in the hands of the beneficiary as determined under sec_643 or b the fair_market_value of such property sec_643 provides that in the case of any distribution_of_property other sec_643 provides that the basis of any property received by a based upon the facts submitted and the representations made and assuming plr-146136-05 the transaction is effectuated substantially as described we conclude that the termination of marital trust b and the non-prorata distribution of its cash and noncash property to spouse and child is a distribution described in sec_643 unless an election is made under sec_643 and therefore the basis of such property received is the adjusted_basis of such property in the hands of marital trust b immediately before the distribution spouse and child will take into their gross_income their respective pro_rata shares of marital trust b’s distribution as provided by sec_643 and sec_662 ruling sec_4 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by ' b the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 denies the marital_deduction for an interest in property passing to the surviving_spouse that is a aterminable interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property qtip under ' b a qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of ' a and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of ' b sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under ' b b v applies sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2519 provides that for gift_tax purposes any disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under ' b is treated as a transfer of all interests in such property other than the plr-146136-05 qualifying_income interest the transfer of the qualifying_income interest is a transfer subject_to gift_tax under ' sec_25_2519-1 of the gift_tax regulations provides that a transfer of all or a portion of the income_interest of a spouse in qtip property is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 under sec_25_2519-1 the sale of qualified_terminable_interest_property followed by the payment to the donee-spouse of a portion of the proceeds equal to the value of the donee-spouse's income_interest is considered a disposition of the qualifying_income interest the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse's right to receive the income is relinquished or otherwise terminated by whatever means h_rep_no 97th cong 1st sess revrul_98_8 1998_1_cb_541 holds that if a surviving_spouse acquires the remainder_interest in a_trust subject_to a qtip_election in connection with a transfer by the surviving_spouse of property or cash to the holder of the remainder_interest the surviving_spouse makes a gift both under sec_2519 and sec_2511 and sec_2512 the amount_of_the_gift is equal to the greater of i the value of the remainder_interest pursuant to sec_2519 or ii the value of the property or cash transferred to the holder of the remainder_interest pursuant to sec_2511 and sec_2512 in the revenue_ruling the surviving_spouse the income_beneficiary of a qtip_trust acquired the remainder_interest from the remainder beneficiary in exchange for a promissory note the trustee distributed all of the qtip_trust assets to the surviving_spouse who paid off the note with some of those assets at the conclusion of the transaction the qtip_trust was terminated and each beneficiary held assets equal to the actuarial values of their respective interests in the trust the revenue_ruling states that this transaction was essentially a commutation of the surviving spouse’s income_interest the revenue_ruling further states that a commutation which is a proportionate division of trust property between the life_beneficiary and remainder beneficiary based on the respective values of their interests is in the context of a qtip_trust a taxable disposition by the spouse of the qualifying_income interest resulting in a gift under sec_2519 of the value of the remainder_interest the commutation of the surviving spouse's income_interest in the qtip_trust is essentially a sale of the income_interest by the spouse to the trustee or the remainder plr-146136-05 beneficiary in exchange for an amount equal to the value of the income_interest the revenue_ruling states that sales and commutations are expressly characterized as dispositions in the applicable legislative_history and regulations in the present case spouse has a qualifying_income_interest_for_life in marital trust and child is the remainder beneficiary following the proposed division of the marital trust into marital trusts a and b spouse will have a qualifying_income_interest_for_life in both marital trust a and marital trust b and child will be the remainder beneficiary of both marital trust a and marital trust b the division of marital trust into marital trust a and marital trust b will not affect the beneficial interests in marital trust therefore based on the facts submitted and representations made we conclude that the division of marital trust into marital trust a and marital trust b by court on a non- prorata basis will not disqualify the marital trust or marital trust a and marital trust b as qtip trusts in the present case after the proposed division of marital trust into marital trusts a and b marital trust b will be terminated and spouse and child will each receive the actuarial present values of their respective interests in marital trust b this proportionate division of marital trust b property between spouse and child will be a commutation similar to the transaction in revrul_98_8 therefore spouse will be treated under sec_2519 as making a disposition of his qualifying_income interest in marital trust b see sec_25_2519-1 and revrul_98_8 accordingly based on the facts submitted and representations made we conclude that spouse will be treated as making a gift_for federal gift_tax purposes of an amount equal to the value of the marital trust b property reduced by the present_value of spouse's income_interest in marital trust b we further rule that after the division of the marital trust into marital trust a and marital trust b the subsequent termination of marital trust b will not cause marital trust a to fail to be qualified as qualified_terminable_interest_property qtip under sec_2056 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition this ruling is contingent upon all of the parties with an interest in marital trust including spouse daughter and a guardian ad litem representing any unnamed remainder beneficiaries and any remainder beneficiaries not in being obtaining a valid court order from court dividing marital trust into marital trust a and marital trust b and terminating marital trust b consistent with the law of state as applied by the highest court in that state plr-146136-05 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
